Citation Nr: 1202018	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-13 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from November 1990 to March 2004.  This entire period was characterized as under honorable conditions (general).

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the VA Education Center at the RO in Muskogee, Oklahoma; however, original jurisdiction over the claims file is retained by the RO in Waco, Texas.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in March 2011.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The Board acknowledges an attempt by the Veteran to appoint a new representative in October 2010; however, the VA Form 21-22a submitted by the Veteran did not contain the signature of the individual sought to be appointed as his representative.  The RO notified the Veteran of this deficiency in March 2011 and informed him that until he provided the required information a new representative would not be recognized.  The Veteran has not since provided the required information and has not revoked the power of attorney of the Veterans of Foreign Wars.  That organization provided written argument on his behalf in October 2011.  The Board finds that the Veteran is on notice of the representative recognized by VA and no additional action is necessary.  


FINDINGS OF FACT

1.  There is no dispute as to any fact pertinent to resolution of this appeal.

2.  The Veteran was discharged from service under honorable conditions.

3.  The Veteran's discharge does not meet any of the exceptions set forth under 38 C.F.R. § 21.9520(a)(5), nor was he discharged due to a service-connected disability.


CONCLUSION OF LAW

The claim as to basic eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code, lacks legal merit.  38 U.S.C.A. § 3311 (West 2002 & Supp. 2011); 38 C.F.R. § 21.9520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (CAVC) has held that the VCAA notification requirements do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v.  Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032 (2011).  Further, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the character of service necessary for basic eligibility for benefits under the Post-9/11 GI Bill.  The VCAA is therefore inapplicable and need not be considered in this case.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); VAOPGCPREC 5-2004.

Basic Eligibility for Educational Assistance

An individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2001, if he or she: 
(a) serves a minimum of 90 aggregate days excluding entry level and skill training and, after completion of such service, continues on active duty; is discharged from service with an honorable discharge; is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; is released from service characterized as honorable for further service in a reserve component; or is discharged or released from service for a medical condition that pre-existed such service and is not determined to be service-connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; (b) serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or (c)(1) after meeting the minimum service requirements in paragraph (a) or (b) of this section: (i) an individual makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607; (ii) a member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b) or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33; or (iii) a member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.

In this case, there is no dispute as to the character of the Veteran's service.  The 
DD Form 214 submitted by him indicates that he was discharged under honorable conditions.  Although the Veteran asserts that this was a mistake on the part of the U.S. Army, he does not contest the fact that his service was so characterized.  

In addition, there appears to be no dispute as to any of the exceptions set out in the regulations.  In pertinent part, the Board notes that subsection (b) allows for an other than honorable discharge if it was for a service-connected disability.  The Veteran in this case has numerous service-connected disabilities.  These include posttraumatic stress disorder, post-concussion syndrome due to traumatic brain injury, a shrapnel wound of the right knee, a shrapnel wound of the left eye, a shrapnel wound of the scalp, and disorders of the left ankle, right shoulder, left knee, and low back.  The Veteran is a recipient of the Purple Heart for wounds received in combat.  Here, however, the DD Form 214 lists the reason for discharge as misconduct, not disability of any kind.  A January 21, 2004 memorandum indicates that the Veteran was being processed for discharge under provisions of U.S. Army Regulation AR 635-200, Chapter 14-12, which governs separation for misconduct.  

The Veteran has asserted that he is trying to get the Army to correct the characterization of his service; however, there is no indication that this has been done.  Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  The Veteran's sole recourse is with the service department.  See 38 C.F.R. § 3.203(a) (2011); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

The Board acknowledges the Veteran's assertion that he served his country for almost 15 years and sustained significant injuries on behalf of his country.  There is no question that the bulk of the Veteran's service is worthy of respect; however, the Board is bound by the law and has a quite limited authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey, 6 Vet. App. at 425.  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

In summation of the Board's findings, there is no dispute regarding the essential facts in this appeal.  The Veteran's entire period of service from November 1990 to March 2004 was characterized as under honorable conditions, and the reason for separation was misconduct, and not a service-connected disability.  As such, and as no other exceptions apply, the Board finds that basic eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code is not warranted as the Veteran's claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  


ORDER

Basic eligibility for educational assistance under Chapter 33, Title 38, United States Code is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


